TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-04-00683-CV


Save Our Springs Alliance, Inc., Appellant

v.

City of Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the 
City of Dripping Springs; and Mak Foster Ranch, L.P., Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 02-1748, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Save Our Springs Alliance, Inc. has filed a motion for reconsideration en banc.  The
motion is denied.
		It is ordered February 12, 2010.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Patterson, Joined by Justice Henson